Citation Nr: 0706358	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  96-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
cervical radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which, among other things, granted 
service connection for a somatoform pain disorder and 
assigned a rating of 10 percent thereto.  In an October 1995 
rating decision, the disability in question was 
recharacterized as cervical radiculopathy and an initial 
rating of 20 percent was assigned.  The initial rating was 
increased to 40 percent in an April 1999 rating decision.  
Because the maximum benefit was not granted, the issue of 
entitlement to a higher initial rating remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board first considered this appeal in December 2003.  The 
claim was remanded for additional development of the medical 
record.  All requested development was attempted and the 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has complaints of pain and stiffness in his 
neck, but maintains a full range of motion in the cervical 
spine.

3.  The veteran has complaints of weakness and electrical 
shock-type pain in his upper extremities, but has normal 
nerve conduction studies and no sign of carpal tunnel 
syndrome.


CONCLUSION OF LAW

Criteria for a rating higher than 40 percent for cervical 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to a higher rating for 
cervical radiculopathy, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Thus, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  As such, the timing of the notice in this matter 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer in November 1996.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

The Board notes that the veteran failed to appear for a VA 
physical examination scheduled in April 2004.  The veteran 
has not provided any explanation for his failure to appear 
and, in fact, has not been in contact with VA since that 
time.  VA has obtained current treatment records and there is 
absolutely no suggestion in those records or otherwise that 
the veteran has an interest in prosecuting his claim.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now address the merits of the 
claim.

Upon discharge from service in 1994, the veteran promptly 
filed an application for VA compensation benefits.  The 
application included a claim of entitlement to service 
connection for bilateral carpal tunnel syndrome.  Medical 
evidence did not support a diagnosis of carpal tunnel 
syndrome, however, the RO granted service connection for a 
somatoform pain disorder related to the veteran's complaints 
of pain in the elbows and wrists.  Over the course of this 
appeal, it has been determined that the veteran's pain 
probably stems from a cervical spine disability.  Because the 
veteran voiced dissatisfaction with the initial rating 
assigned regardless of how it is characterized, the Board has 
a duty to review the entire period of time since the rating 
was assigned to determine the appropriate rating for 
assignment.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's neck and upper extremity complaints are rated 
as 40 percent disabling for the entire period in question 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  At the time 
the veteran filed this claim, Diagnostic Code 5293 called for 
the assignment of a 60 percent disability evaluation when 
there was evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
and characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome was amended.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
Section 4.71a were amended, including criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  The amendment changes the diagnostic code 
numbers used for all spine disabilities and institutes the 
use of a general rating formula for diseases and injuries of 
the spine for the new Diagnostic Codes 5235 to 5243 unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as outlined 
above under the discussion of Diagnostic Code 5293 
(Intervertebral Disc Syndrome is redesignated as Diagnostic 
Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

In view of the evidence, as will be discussed below, the 
Board finds that the rating criteria in effect in 1994 is far 
more favorable to the veteran than either of the changes that 
became effective during the course of this appeal.  The 
veteran has never made assertions that he experienced 
incapacitating episodes so as to allow for the assignment of 
a compensable rating under the first set of changes and the 
objective evidence of record shows that the veteran has at no 
time had limited motion in his cervical spine so as to allow 
for assignment of a compensable rating under current 
criteria.  Therefore, the remainder of this decision will 
focus on whether a rating higher than 40 percent may be 
assigned under rating criteria in effect at the time the 
veteran submitted his claim.

The veteran underwent VA examination in June 1994 and 
complained of pain and stiffness in his elbows and wrists for 
six years.  There was no neck rigidity, no weakness in the 
upper extremities and no evidence of carpal tunnel syndrome.  

Magnetic resonance imaging (MRI) performed in January 1995 
showed degenerative changes in the cervical spine without any 
evidence of a herniated disc.  Nerve conduction studies and a 
electromyogram (EMG) performed in March 1995 were within 
normal limits.  With the veteran's continued complaints and 
no objective findings, it was determined that he had a 
probable C6-C7 radiculopathy.

In January 1996, the veteran underwent orthopedic as well as 
neurologic evaluations and complained of weakness and 
tingling in his upper extremities.  He had a normal curvature 
of the cervical spine, a full range of motion in the neck and 
shoulders, and no atrophy in his upper extremities.  Tinel's 
sign was negative for carpal tunnel syndrome and all 
neurologic findings were within normal limits.  X-rays were 
also interpreted as normal.  Consequently, the examiners 
diagnosed a somatoform pain syndrome.

The veteran submitted a document from his employer, the 
United States Postal Service, dated in May 1996 reflecting 
that he was deemed unable to perform the duties of a City 
Carrier because that job required heavy lifting and walking.  
His employment status was based upon complaints of foot and 
neck disabilities.

The veteran testified before an RO hearing officer in 
November 1996 that his problems were mainly in his right hand 
because he was right-handed and experienced weakness with 
activities.  He stated that he believed he had carpal tunnel 
syndrome.  The veteran testified that events caused pain in 
his neck and shoulders on a daily basis.

Treatment records dated in 1997 show that the veteran 
continued to complain of numbness and tingling into his 
hands.  In December 1997, he underwent a right C6-C7 
hemilaminotomy and foraminotomy; a 100 percent rating was 
assigned for his period of convalescence.  Subsequent 
treatment records show that the veteran has consistently 
related having less pain and tingling in his upper 
extremities since the surgery.  He did, however, begin 
complaining of increased pain in the neck area subsequent to 
surgery but there have been no objective findings to 
substantiate his complaints.

In April 1998, the veteran was evaluated by an orthopedic 
surgeon.  He complained of pain and stiffness in his neck.  
The veteran had extension to 35 degrees, flexion to 50 
degrees, and bending in both directions to 35 degrees.  The 
surgeon noted that the veteran had significant mechanical 
problems that could not be described as permanent because he 
was only four months post-surgery.  

Upon VA examination in July 1998, the veteran had complaints 
of intermittent neck pain as well as numbness into his 
fingers that had decreased since surgery.  He had a normal 
examination with normal joint strength, wrist pulses and deep 
tendon reflexes.  There was no diagnosis rendered.

The veteran underwent VA orthopedic and neurologic 
examinations in February 2001 and complained of neck 
stiffness and shocking pain into his hands and arms.  He 
related that he dropped things due to weakness in his hands.  
There were no objective findings of neurologic disability, 
including no atrophy or weakness of any muscle group, no 
sensory loss, and no sign of plexopathy or radiculopathy.  
Range of motion was essentially normal in all directions with 
tightness on extremes.  The veteran was found to have a well-
healed, non-tender scar on the back of his neck with no 
muscle spasm, swelling or discoloration in the neck area.  
The orthopedic examiner thoroughly reviewed the claims folder 
and opined that the veteran had a satisfactory recovery from 
surgery, noting that there were no objective signs or 
findings to support his complaints.

In February 2002, the veteran's representative advised VA 
that the veteran worked as a Staff Support Specialist in the 
field of network computers.  Daily duties were described as 
squatting, kneeling and crawling.  It was reported that the 
veteran had tingling and locking in his shoulders when he 
lowered his chin to his chest and that he had frequent 
headaches when he held his head in one position too long.  
The representative also reported that the veteran wore a neck 
brace when he slept.

Treatment records dated from 1999 to 2004 show that the 
veteran was seen approximately five times due to neck pain 
and/or tingling into the arms.  In July 1999, he complained 
of neck pain radiating into the right upper extremity for a 
day and a half; upon a routine visit in October 2002, he 
complained of neck pain; in April 2003, he complained of neck 
pain in the mornings; in August 2003, he complained of neck 
pain when he ran out of Flexeril and it was noted that he had 
mild cervico-occipital tenderness; and, in July 2004, he 
complained of transient shocking sensations in his arms.  
Treatment records do not show ongoing treatment for 
degenerative arthritis in the cervical spine nor of symptoms 
related to cervical radiculopathy.

Given the evidence as outlined above, the Board finds that 
the veteran has complaints of pain and stiffness in his neck, 
but maintains a full range of motion in the cervical spine.  
He also has complaints of weakness and electrical shock-type 
pain in his upper extremities, but has normal nerve 
conduction studies and no sign of carpal tunnel syndrome.  
There is absolutely no suggestion of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
or demonstrable muscle spasm nor of an absent ankle jerk.  
The medical evidence does not include a diagnosis of 
intervertebral disc syndrome and there is no evidence of 
neurologic findings related to the C6-C7 disc.  In the 
absence of any objective findings to support the veteran's 
complaints, the Board concludes that a rating higher than 40 
percent cannot be assigned under Diagnostic Code 5293.  In 
fact, the evidence does not support the assignment of a 40 
percent rating as there is only a diagnosis of probable 
cervical radiculopathy and no treatment records showing 
recurring attacks and/or little intermittent relief.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Because the veteran has maintained 
a full range of motion in his cervical spine, a higher rating 
may not be assigned under the motion rating criteria 
notwithstanding continued complaints of neck pain.

When the record is viewed in its totality, the Board finds 
that the veteran is more than adequately rated with the 
assignment of a 40 percent rating for the entire period in 
question.  There is no evidence to suggest the need for 
staged ratings other than the limited award of a 100 percent 
rating following the December 1997 surgery that was provided.  
Although there was evidence of the veteran having been unable 
to perform his duties as a City Carrier in 1996, more recent 
evidence reveals that he works in the computer industry and 
is not unemployable due to his cervical spine disability.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 40 percent evaluation 
currently assigned more than adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher rating is denied.



ORDER

A rating higher than 40 percent for cervical radiculopathy is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


